Title: Thomas Jefferson to Josiah Meigs, 7 April 1816
From: Jefferson, Thomas
To: Meigs, Josiah


          
            Monticello April 7. 16.
          
          I have referred asking the favor of you to return my thanks to Dr Drake for the copy of his account of the state of Ohio which he has been so kind as to send me until I could have time to peruse it. I have done this with great pleasure and may now express my gratification on this able addition to the knolege we possess of our different states; and I may say with truth that were all of them as well delineated as that which is the subject of this volume, we should be more accurately and scientifically known to the rest of the world. with my thanks for this mark of attention be pleased to accept the assurance of my great esteem & respect.
          Th: Jefferson
        